Opinion by
Lawrence, J.
It appeared from the testimony that it was the invariable practice of the petitioner to submit all its invoices to the appraiser to ascertain whether the-prices shown thereon represented what the latter understood to constitute the true values of the merchandise; that inasmuch as the appraiser knew of no change in the market value of the merchandise, he appraised the same at the invoice prices; and that 'it was not until some time after said appraisement that it was discovered there was a new price list showing higher values. From an examination of the record and consideration of all the facts involved, the court was satisfied as to the good faith of petitioner. It was held that the entry of the merchandise at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.